49 N.Y.2d 920 (1980)
In the Matter of James MacLean, Appellant,
v.
New York State Tax Commission, Respondent.
Court of Appeals of the State of New York.
Argued March 18, 1980.
Decided April 22, 1980.
Victor M. Meyers for appellant.
Robert Abrams, Attorney-General (Maurice K. Peaslee and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Judgment affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (69 AD2d 951).